--------------------------------------------------------------------------------

Exhibit 10.19
 
[logo1.jpg]
 
SALES AGENCY AGREEMENT


THIS SALES AGENCY AGREEMENT (the “Agreement”) is entered into as of January 18,
2011, (the “Effective Date”) by and between GREEN ENERGY MANAGEMENT SERVICES
HOLDINGS, Inc., a Delaware Corporation, its subsidiaries and controlled
affiliates, (“Company”) and TITAN Management and Consulting, LLC., a New York
Limited Liability Company, or its designee (“Sales Representative”).  The
Company and Sales Representative are sometimes referred to herein as the
“Parties” and individually as a “Party.”


RECITALS


WHEREAS, the Company is engaged in marketing energy-efficient products and
services (the “Products”); and


WHEREAS, the Company desires to retain Sales Representative as its sales agent
to market and sell the Products and Sales Representative wishes to accept such
appointment on the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties, the adequacy and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


1.             Incorporation of Recitals.  The Recitals set forth above are true
and correct and are incorporated into and made a part of this Agreement.


2.             Appointment and Territory.  The Company hereby engages and
appoints Sales Representative as the company’s non-exclusive sales
representative for the solicitation and acceptance of orders for any and all of
the products in the United States, the Caribbean, Mexico and Canada (the
“Territory”) and Sales Representative hereby accepts said appointment.


3.             Orders and Sales.
 
            a.           The Products applicable to this Agreement shall be the
Company’s entire products line as in effect from time-to-time during the term as
hereinafter defined).


b.           Unless otherwise specifically agreed, Sales representative agrees
that all orders solicited and taken by it shall be made in conjunction and with
the approval of the Company and on standard prices specified by the Company for
Products from time-to-time during the Term.  Decisions regarding a customer’s
credit shall be made by the Company.
 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com

 
 

--------------------------------------------------------------------------------

 

c.           The Sales Representative shall identify its prospects and
opportunities, in writing, and the Company shall accept the prospect as being
thereafter assigned to the Sales Representative.  All prospects, opportunities
and Customers assigned to the Sales Representative are listed on Exhibit A,
attached hereto, which shall be updated by the Sales Representative from time to
time, at minimum, quarterly.


d.           The Company shall use commercially reasonable efforts to assure
that prompt shipment and installation shall be made on all orders received from
Sales Representative and to treat orders secured by Sales Representative with at
least the same priority concerning shipments as any other customer of the
Company.


e.           During the term of this Agreement, the Company shall License Sales
Representative to use, on a non-exclusive basis, all trademarks, trade names and
identifying slogans relating to the Company and the Business in connection with
the performance of Sales Representative’s obligations under Agreement.


4.             Term.  The term of this Agreement (the “Term”) shall commence as
of Effective Date and shall continue for such period as the Consulting Services
Agreement of even date herewith by and between the Company and TITAN Management
and Consulting, LLC, or its designee (the “Consulting Agreement”) is in effect.


5.             Additional Duties of Sales Representative.


a.           Sales Representative will use commercially reasonable efforts to
market and sell the Products.


b.           Sales Representative shall comply with all Federal, state and local
laws and regulations in performing its obligations hereunder.


c.           Sales Representative shall bear all of its out-of-pocket expenses
incurred in connection with the performance of its obligations hereunder.


6.             Additional Duties of the Company.
 
a.           The Company shall use commercially reasonable efforts to conduct
the Business and accept and fulfill orders of the Products in a high quality and
professional manner.


b.           The Company comply with all Federal, state and local laws
quantities and without charge, sales and marketing and technical materials for
the Products,.


7.             Indemnification.  Each Party hereby indemnifies and holds
harmless the other Party and its shareholders, directors, members, managers,
officers, employees, attorneys and agents from and against all claims, losses
and expenses, including reasonable attorneys’ fees and costs, arising from a
breach by Party of its representations, warranties and covenants in this
Agreement.
 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com

 
2

--------------------------------------------------------------------------------

 

8.             Compensation.  The Company shall pay Sales Representative a
commission of fifteen percent (15%) of the net profits of Products sold by the
Company pursuant to this Agreement (“Commission”).  Net profits are described as
total revenue received by the Company, less all direct cost incurred by the
Company.  Commission shall earn upon receipt by the Company of customer payment
of products.  The Company Shall is entitled to a credit for any gross sales
amounts refunded to customers for returns of similar events in accordance with
Company’s policies in effect from time-to-time during the Term.


9.            The Company shall have the right to compensate the Sales
Representative in cash or unrestricted stock, at the sole and absolute
discretion of the Company, but at no time shall the Company pay less then 50 %
of commissions due in cash.


10.           The Company shall pay the Sales Representative One Million
(1,000,000) shares of stock with the execution of a binding Strategic Alliance,
Joint Venture or similar Agreement with 5 Star Electric.


11.           Manners of Payment.


a.           On or before 10th day of each calendar month, the Company shall pay
to sales representatives Commissions due on gross sales for the prior calendar
month by wire transfer to a bank account designated by Sales Representative in
writing to the Company.


b.           Each payment of Commissions by the Company to Sales Representative
shall be accompanied by a detail report showing the calculation of such payment.


c.           All Commissions hereunder not paid within five (5) business days of
the due date shall bear a late fee of one and one-half percent (1.5%) of the
unpaid amount per month accruing from the due date.


d.           The Company Shall keep and maintain complete and accurate books of
account and records in connection with its obligations under the Agreement at
its principal place of business during the term and for (1) year thereafter.


12.           Audit Rights.  During the Term and for one (1) year thereafter,
Sales Representative may audit the financial books, information systems and
records of the Company as reasonably necessary to verify the Company’s
compliance wits its obligations under the Agreement; provided, however, that


a.           Such audit should be at the sole cost and expense of Sales
Representative (unless such audit reveals that payments of compensation due to
Sales Representative for any calendar month audited where understated by more
than such unpaid compensation, together with the interest from the date
originally due at the rate of ten percent (10%) per annum, and shall reimburse
Sales Representative out-of-pocket costs of such audit;
 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com

 
3

--------------------------------------------------------------------------------

 

b.           Sales Representative may not audit the Company more then twice per
year;


c.           any such audit should be conducted only during regular business
hours and in such a manner as not unreasonably to interfere with normal business
activities of the Company;


d.           Sales Representative’s audit rights with the respect to each
calendar year during the Term shall expire one (1) year after the end of such
calendar year; and


e.           The Company shall keep and maintain complete and accurate books of
account and records in connection with its obligations under the Agreement at
its principal place of business until during the period in which Sales
Representative has audit rights hereunder, unless a legal action with respect
thereto commenced during such period.


13.           Termination.  Either Party my terminate this Agreement immediately
for “cause.”  For purposes of this section 11, the Agreement shall be considered
terminated for “cause” only on account of the occurrence of one or more of the
following events


a.           By the Company, if Sales Representative discloses Confidential
Information in violation of Section 14;


b.           by either Party, if the other Party becomes bankrupt or insolvent;


c.           by either Party, if the other Party, terminates the Consulting
Services Agreement of even date herewith between the Company and the Consultant
for “cause” (as defined therein); or


d.           Notwithstanding termination of this Agreement, Sales Representative
shall be entitled to Commissions on all Customer Leases secured by it prior to
the date of termination, but which are pending acceptance and/or processing on
the date of termination.


14.           Representations and Warranties.  Each Party represents and
warrants to the other that:


a.           each party has not entered into any contracts other obligations
that will interfere with the Party’s ability to perform its obligations under
this Agreement;


b.           each party has all right, title and interest in and to its assets
necessary to perform this Agreement, and all licenses, permits and governmental
authorizations necessary to perform its obligations under this Agreement; and


c.           each Party not assigned, delegate, sold, pledged, or otherwise
transferred any intellectual property rights or other ownership rights to its
properties in a manner that interferes with a party’s obligations,
representations, warranties or covenants under this Agreement and will not do so
while this Agreement in effect.
 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com

 
4

--------------------------------------------------------------------------------

 

15.           Confidential Information.  The party acknowledge and agree that
during the course of the performance of their respective obligation under this
Agreement each party my disclose Confidential Information (as hereafter defined)
to the other party.  Each Party agrees that it shall protect the Confidentiality
of the Confidential Information Using no less then the same degree of care that
each Party uses to protect its own Confidential Information, but in no case less
that reasonable care.  In the event each Party is the recipient of any subpoena,
litigation discovery request, or other legal demand for disclosure of the
Confidential Information, each Party shall promptly notify the other party of
the receipt of such of demand at the earliest possible time so as to afford the
other Party the opportunity to attempt to quash any such demand, or seek an
appropriate order from a court of competent jurisdiction.  As used in this
Agreement “Confidential Information” shall mean all non public information
designated in writing by Party as such.


16.           Specific Performance; Survival.  In the event of breach or a
threatened breach of Section 15, a Party shall be entitled, in addition to any
other relief or remedy available at law, to seek injunctive or declaratory
relief without the necessity of proving irreparable harm or posting a bond.  The
provision of Section 15 should survive the Term.


17.           Independent Contractor.  The parties agree that the Sales
Representative is an independent contractor and that nothing herein shall
constitute a partnership or join venture between the Company and Sales
Representative.


18.           No Brokers.  Each of the parties represent and warrants to the
other that it has not utilized the services of any finder, broker or
agent.  Each of the Parties agrees to indemnify the other against any and all
liabilities to any person, firm or corporation claiming any fee or commission of
any kind on account of services rendered on behalf of such Party In connection
with transactions contemplated by this Agreement.


19.           Applicable Law.  This document shall, in all respects, be governed
by the laws of the State of New York excluding any conflicts of laws
provisions.  The Parties acknowledge that substantially all of the negotiations
relating to this Agreement were conducted in New York, and that this Agreement
has been executed by both Parties in New York.  Any legal suit, action or
proceeding against either party arising out of or relating to this Agreement
shall be instituted in a federal or state court in the state of New York, and
each Party waves any objections which it may now hereafter have to the laying of
jurisdiction of any such court in any suit, action proceeding.


20.           Assignability.   All of the terms and provision contained herein
shall inure to the benefit of and shall be binding upon the Parties and their
respective heirs, personal representative, successors and assigns.  The
obligations of Sale Representative may not be delegated, however, and Sales
Representative may not without the Company’s written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest therein.  Any such attempted delegation or disposition
should be null and void and without effect.  The Company and Sales
Representative agree that this Agreement and all of the Company’s rights and
obligations hereunder my be assigned or transferred by the Company to and my be
assumed By and become biding upon and my inure to the benefit of any affiliate
of or successor to the Company.  The term “successor” shall mean, with respect
to the Company or any of its subsidiaries, and any other assets, or otherwise,
acquires all or a material part of the assets of the Company.  Any assignment by
the Company of its rights and obligations hereunder to any affiliates or
successor shall not be considered a termination for purposes of this Agreement.
 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com

 
5

--------------------------------------------------------------------------------

 

21.           Notices.  Any and all notices required or desired to be given
hereunder by either Party shall be in writing and shall be validly given or made
to the other if delivered either by hand delivery, overnight courier, or if
deposited in the United States Mail, certified or registered, postage prepaid,
return receipt requested.  If notice is served by hand delivery or overnight
courier, notice shall be deemed effective upon receipt.  If notice is served by
United States mail, notice shall be deemed effective (3) days after it is
sent.  In all instances, notice shall be sent to the Parties at the following
Parties at the following addresses:


If to the Company or the Members:


Michael Samuel
3401 N Miami Ave, Suite 240
Miami, Florida  33127


If to Consultant:


Titan Consulting & Management
75 West Street,
18th Floor, Suite A
New York, NY
Attn:  Anthony Corso


Either Party may change its address for the purpose of receiving notices by
written notice given to the other Party.


22.           Modifications or Amendments.  No amendment, change or modification
of this document shall be valid unless in writing and signed by each of the
Parties.


23.           Waiver.  No reliance upon or waiver of one or more provisions of
this Agreement shall constitute a waiver of any other provisions hereof.


24.           Severability.  If any provision of this Agreement as applied to
either Party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.  If any court construes any of the provisions to be unreasonable
because of the duration of such provision or the geographic or other scope
thereof, such court may reduce the duration or restrict the geographic or other
scope of such provision and enforce such provision as so reduced or restricted.
 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com

 
6

--------------------------------------------------------------------------------

 

25.           Separate Counterparts.  This document may be executed in one or
more separate counterparts, each of which, when so executed, shall be deemed to
be an original.  Such counterparts shall, together, constitute and shall be one
and the same instrument.


26.           Headings.  The captions appearing at the commencement of the
sections hereof are descriptive only and are for convenience of
reference.  Should there be any conflict between any such caption and the
section at the head of which it appears, the substantive provisions of such
section and not such caption shall control and govern in the construction of
this document.


27.           Further Assurances.  Each of the Parties shall execute and deliver
any and all additional papers, document and other assurances, and shall so any
and all acts and things reasonably necessary in connection with the performance
of their obligations hereunder and to carry out their intentions as set forth
herein.


28.           Entire Agreement.  This Agreement, together with any agreement
referred to or incorporated by reference herein, constitutes the entire
understanding and agreement of the Parties with respect to the subject matter of
this Agreement, and any and all prior agreements, understandings or
representations are hereby terminated and cancelled in their entirety.


29.           Neutral Construction.  Neither Party may rely on any drafts of
this Agreement in any interpretation of the Agreement.  Each Party to this
Agreement has reviewed this Agreement and has participated in its drafting and,
accordingly, neither Party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.
 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties here to have caused this Agreement to be duly
executed as of the date first above written.


GREEN ENERGY MANAGEMENT
 
SERVICES HOLDINGS, INC.
             
By:
/s/ Michael Samuel
       
Name:
Michael Samuel
[print]
     
Title:
C.E.O.
             
SALES REPRESENTATIVE:
       
TITAN Management and Consulting, LLC.
             
By:
/s/ Anthony Corso
       
Name:
Anthony Corso
[print]
     
Title:
Managing Partner
 

 
 
75 West Street, 18th Floor, Suite A, New York, NY 10006
www.gempowered.com
 
 
8

--------------------------------------------------------------------------------